Citation Nr: 1625013	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-43 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected degenerative arthritis of the cervical spine (neck disability or cervical spine disability) from June 30, 2008. 

2.  Whether a separate rating for left upper extremity radiculopathy is warranted from June 30, 2008 to September 1, 2009.  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from October 1986 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part granted an increased rating of 10 percent for the neck disability from June 30, 2008 (the date of increased rating claim).  In an April 2012 rating decision, the RO granted an increased rating of 20 percent for the neck disability, effective June 30, 2008, and granted a separate 30 percent rating for left upper extremity radiculopathy, effective September 1, 2009.  

In a June 2013 decision, the Board denied an increased rating in excess of 
20 percent for the neck disability, and denied a separate rating for the left upper extremity radiculopathy prior to September 1, 2009.  In August 2014, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, in which the parties agreed that the Board erred by relying on an inadequate medical opinion regarding the severity of the neck disability, and that the Board did not provide an adequate statement of reasons and bases as to why the Veteran was not entitled to a grant of a separate rating for left upper extremity radiculopathy from June 30, 2008, the date of the claim for an increased rating.  

In February 2015, the Board remanded the issues for a VA examination and opinion regarding the severity of the neck disability and the onset of the left upper extremity radiculopathy.  As discussed below, the Board finds that the VA examination is adequate and in substantial compliance with the February 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 






FINDINGS OF FACT

1.  For the entire rating period on appeal from June 30, 2008, the cervical spine disability has been manifested by symptoms of pain, stiffness, weakness, numbness, flare-ups that occur one to two times per week lasting one to two days, and occasional muscle spasms with reduced curvature of the cervical spine with forward flexion of the cervical spine limited at most to 25 degrees.  

2.  For the entire rating period on appeal from June 30, 2008, the cervical spine disability has not been manifested by forward flexion limited to less than 15 degrees or favorable ankylosis of the entire cervical spine.  

3.  For rating period on appeal from June 30, 2008 to September 1, 2009, the Veteran has experienced symptoms of moderate left upper extremity radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate rating of 30 percent for the left upper extremity radiculopathy from June 30, 2008 to September 1, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8513 (2015).







EASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The duty to notify was satisfied in a June 2009 letter to the Veteran, which described both the Veteran's and VA's duties, that the Veteran needed to submit evidence demonstrating worsening or increase in severity of the disability, and general notice of how ratings and effective dates are assigned 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2008, May 2011, February 2012, and August 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to functional impairment during flare-ups, as directed to by the Court in the August 2014 Joint Motion for Remand.    

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating for the Cervical Spine Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for the cervical spine disability for the entire rating period on appeal.  

The Veteran is in receipt of a 20 percent rating for the cervical spine disability from June 30, 2008 under Diagnostic Code 5242, 38 C.F.R. § 4.71a.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. 	 § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 
40 degrees; combined range of motion of the cervical spine greater than		 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is assigned for forward flexion of the cervical spine at 		 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.
The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veteran generally has claimed an increased rating in excess of 20 percent for the neck disability.  The Veteran reports symptoms of progressively worse pain, occurring on a daily basis, with flare-ups occurring one to two times per week lasting about one or two days with decreased range of motion.  The Veteran additionally endorsed symptoms of stiffness, fatigue, spasms, weakness, and decreased motion.  The Veteran reported that the flare-ups affect his work as he is unable to work during severe flare-ups and must use sick leave.  The Veteran reported the inability to drive more than one hour without increased neck pain.  See August 2008, May 2011, and February 2012 VA examination reports.  

In August 2008, the Veteran was afforded a VA examination to help assess the severity of the cervical spine disability.  At that time, the Veteran endorsed symptoms of pain that radiates to the low back, stiffness, weakness, and numbness.  The Veteran reported flare-ups occurring approximately six times per month lasting approximately three days.  The Veteran reported that at the time of pain he can function with medication, but the pain and stiffness limit his activities.  Upon examination, the VA examiner did not note radiating pain or muscle spasm.  The VA examiner noted there was not ankylosis of the cervical spine, and forward flexion was to 45 degrees.  The VA examiner noted that the joint function of the spine is additionally limited by pain after repetitive use, but did not provide a measurement of additional limitation of motion caused by pain.  The VA examiner noted there had been no incapacitating episodes of intervertebral disc syndrome.  

The Veteran was afforded another VA examination in May 2011 to assess the severity of the cervical spine disability.  At that time, the Veteran reported that the pain has been more constant and more intense, occurring daily and worse in the morning.  The Veteran reported flare-ups with severe pain occurring one to two times per week, which last for one day and cause additional decreased range of motion.  The Veteran endorsed symptoms of fatigue, spasms, weakness, and decreased motion, but denied symptoms of numbness, weakness, or paresthesias in the upper arms.  The Veteran stated that the neck pain caused him to use sick leave approximately six times in the past year.  The VA examiner noted that the Veteran had a slightly reduced curvature of the cervical spine, tenderness of the paraspinal muscles, and muscle spasm.  Forward flexion was limited to 40 degrees.  The VA examiner noted there had been no incapacitating episodes during the last 12 months.  

In February 2012, the Veteran was afforded another VA examination to help assess the severity of the cervical spine disability.  At that time, the Veteran reported worsening pain occurring daily, which is worse in the morning.  The Veteran continued to report flare-ups occurring one to two times per week lasting for two days, with decreased range of motion and increased pain.  The Veteran reported missing approximately 12 days of work over the last nine months because of severe flare-ups.  The Veteran reported intermittent numbness, tingling, weakness, and pain radiating down the left lower extremity to the fingertips.  At that time, the VA examiner noted that forward flexion was limited to 35 degrees, with pain beginning at 25 degrees.  Forward flexion was limited to 30 degrees after repetitive testing.  The VA examiner noted localized tenderness and muscle spasms of the neck with abnormal spinal contour, and noted that there had not been incapacitating episodes over the last 12 months.  The VA examiner stated that the Veteran would be limited in activities requiring lifting with the arms, rapid movement of the cervical spine, or functions that require increased physical exertion, such as climbing or running.   

The Veteran was afforded another VA examination in August 2015 to help assess the severity of the neck disability.  At that time, the Veteran reported flare-ups with severe pain and restricted movement, with pain at the base of the neck traveling down both shoulders and upper extremities.  At that time, forward flexion was to 	 45 degrees, including after three repetitions of movement.  The VA examiner did not note guarding or muscle spasms at the time of examination, and noted that there had not been any incapacitating episodes.  The VA examiner reported pain, weakness, fatigability, and incoordination, with additional limitation of functional ability during flare-ups or repeated use over time.  The VA examiner estimated 
10-15 degrees of additional range of motion loss of bilateral rotation during pain or use during flare-ups, and that the pain occurs during even mild exertion and movements, limiting the Veteran's ability to lift, bend, stoop, and turn his head.  

Private treatment records show that the Veteran has received continuous treatment for the cervical spine disability during the period on appeal, with complaints of neck pain and left upper extremity numbness.  An April 2010 private treatment record indicates "reduced" range of cervical spine motion, but did not provide measurements of the limitation of motion.  A May 2013 private treatment record notes that flexion was "diminished," extension was "limited," lateral bending is "limited," and rotation is "limited."  The treating physician again did not provide objective measurements of the degrees of limitation of motion.  A May 2014 private treatment record indicates that the Veteran returned to work in law enforcement after receiving a lumbar spinal fusion (the issue of rating the lumbar spine disability is not on appeal before the Board).  

Review of VA treatment records show that the Veteran was treated in June 2010 and complained of neck pain with left arm numbness, with pain worse in the morning, and is aggravated by physical activities, turning his head, and side bending.  

The Veteran additionally provided multiple lay statements in December 2008 from his spouse, co-workers, friends, and boss regarding the symptoms of pain, stiffness, weakness, and numbness (including in the left shoulder) that each person had observed limiting the Veteran in daily activities and work.  

After review of all the evidence, both medical and lay, the Board finds that, for the entire rating period on appeal from June 30, 2008, the cervical spine disability has been manifested by symptoms of pain, stiffness, weakness, fatigue, and spasms, with flare-ups occurring one to two times per week, and limitation of forward flexion to at most 25 degrees that more nearly approximates the criteria for a 20 percent rating.  While the April 2015 VA examiner opined that the flare-ups caused additional limitation of motion of 10-15 degrees of bilateral rotation, even assuming the 10-15 degrees of additional loss of range of motion additionally affected forward flexion, the additional limitation of motion of 10-15 degrees of flexion of 45 degrees during flare-ups would only result in forward flexion being limited to 30 degrees, which is consistent with the criteria for a 20 percent rating.  

Furthermore, while the April 2012 VA examiner noted that flare-ups occur one to two times per week lasting one to two days causing decreased motion, and, at that time, pain on forward flexion began at 25 degrees, even considering any additional limitation of motion due to flare-ups, the Board finds that the evidence of record does not demonstrate that the forward flexion of the cervical spine was limited to 15 degrees or less during flare-ups at that time.  The April 2015 VA examination was the first to provide an objective measurement as to functional loss and degrees of loss of range of motion during flare-ups, and noted that the additional loss of range of motion was 10-15 degrees of bilateral rotation.  Additional decreased bilateral rotation of the cervical spine of 10-15 degrees does not more nearly approximate the criteria for forward flexion limited to 15 degrees or less; therefore, the Board finds that, even considering additional functional loss during flare-ups, the criteria for a 30 percent rating have not been met during any portion of the increased rating period.  See 38 C.F.R. § 4.71a; see also Deluca.  

The Board additionally finds that the weight of the evidence is against a finding that the Veteran has experienced incapacitating episodes between four to six weeks in a year.  As discussed above, "incapacitating episodes" are defined as episodes of intervertebral disc syndrome that require bedrest prescribed by a physician.  The record does not reflect, and Veteran has not asserted, that he was prescribed bedrest by a physician because of the cervical spine disability during the period on appeal.  For these reasons, a higher rating of 40 percent under Diagnostic Code 5243 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a.   

Separate Rating for Left Upper Extremity Radiculopathy prior to September 1, 2009

As discussed above, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine requires any associated objective neurologic abnormalities, such as radiculopathy, to be rated separately, under an appropriate diagnostic code.  

The Veteran is in receipt of a 30 percent rating for the left upper extremity radiculopathy from September 1, 2009; however, the claim for an increased rating for the cervical spine disability was received June 30, 2008.  The Veteran has not disagreed with the assigned 30 percent disability rating for the left upper extremity radiculopathy, and only contends that symptoms of the left upper extremity radiculopathy have been present for the entire rating period on appeal from June 30, 2008.  

As discussed above, in August 2008, the Veteran received a VA examination regarding the severity of the cervical spine disability.  At that time, the Veteran reported "numbness" as a general symptom, but did not specifically address the symptoms occurring in the left upper extremity.  

A December 2008 lay statement from the Veteran's friend, W.C., revealed that the Veteran complained to him about numbness in the left shoulder.  

October 2008 private treatment records indicate complaints of left shoulder pain, but at that time, a separate diagnosis of left shoulder rotator cuff tendinopathy with AC arthropathy was made.  April 2010 private treatment records indicate complaints of left shoulder numbness and tingling that began while the Veteran was on active duty.  

Based on all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the symptoms of moderate left upper extremity have been present from June 30, 2008, the date of the claim of increase for the cervical spine disability.  The Veteran endorsed symptoms of left shoulder numbness and tingling causing moderate incomplete paralysis of all radicular groups since June 30, 2008 and prior to the initial grant of a separate rating for the radiculopathy on September 1, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1; see also 38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The Board additionally notes that the Veteran was granted a separate rating for the right upper extremity radiculopathy from August 8, 2015 in a December 2015 rating decision.  The Veteran has not filed a notice of disagreement with the initial ratings assigned for the right upper extremity radiculopathy; however, as the one year appeal period following the December 2015 rating decision has not yet elapsed, should the Veteran wish to disagree with the separate initial disability rating assigned for the right upper extremity radiculopathy, he should file a notice of disagreement indicating such a disagreement.
Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for the cervical spine disability and radiculopathy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that for the entire initial rating period the symptomatology and impairment caused by the neck (cervical spine) disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The Veteran's cervical spine disability has manifested by symptoms of pain, fatigue, weakness, numbness, limitation of motion, and flare-ups occurring one to two times per week lasting one to two days.  These symptoms are specifically contemplated by the schedular criteria, including additional functional loss due to flare-ups.  

The schedular criteria for rating the cervical spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment, and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

Furthermore, regarding the radiculopathy, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8513 specifically provide for disability ratings based on the severity of incomplete paralysis of all radicular groups as well as ratings for neuritis and neuralgia, which manifest by symptoms of pain, sensory disturbances, and loss of reflex.  In this case, the radiculopathy has been manifested by moderate incomplete paralysis of all radicular groups, causing pain, numbness, and tingling.  These symptoms and impairment, particularly the level of impairment manifested by impairment of all radicular groups, are part of the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Veteran additionally reported that the cervical spine disability and radiculopathy cause him to take sick leave from work.  Nonetheless, the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. 	 § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran, including time off work, are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the radiculopathy and neck disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 	 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record does not otherwise suggest that the service-connected disabilities render the Veteran unemployable, but rather demonstrates that the Veteran currently is working.  See May 2014 private treatment records.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

An increased rating in excess of 20 percent for the cervical spine disability is denied.  

A separate rating of 30 percent for left upper extremity radiculopathy from June 30, 2008 to September 1, 2009 is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


